13-3276
         Zhu v. Lynch
                                                                                       BIA
                                                                               A099 934 642
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of July, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PETER W. HALL,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       BEN HONG ZHU,
14                Petitioner,
15
16                          v.                                  13-3276
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.*
21       _____________________________________
22
23       FOR PETITIONER:                  Ben Hong Zhu, pro se, Houston,
24                                        Texas.
25


                        *
                    Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is
             automatically substituted for former Attorney General
             Eric H. Holder, Jr.
 1   FOR RESPONDENT:        Stuart F. Delery, Assistant Attorney
 2                          General; Cindy S. Ferrier, Assistant
 3                          Director; Brendan P. Hogan,
 4                          Attorney, Office of Immigration
 5                          Litigation, United States Department
 6                          of Justice, Washington, D.C.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Ben Hong Zhu, a native and citizen of the People’s

13   Republic of China, seeks review of an August 2, 2013,

14   decision of the BIA denying his motion to reconsider.     In re

15   Ben Hong Zhu, No. A099 934 642 (B.I.A. Aug. 2, 2013).     We

16   assume the parties’ familiarity with the underlying facts

17   and procedural history of this case.

18       Because Zhu petitions for review of the denial of a

19   motion to reconsider, but not from the underlying decision

20   for which reconsideration is sought, we review only the

21   denial of his motion to reconsider.    See Ke Zhen Zhao v.

22   U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir. 2001).

23   The BIA did not abuse its discretion in concluding that Zhu

24   failed to specify any error of law or fact in its prior

25   decision denying his motion to reopen.    See 8 U.S.C.

26   § 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1); see also Jian Hui

                                  2
 1   Shao v. Mukasey, 546 F.3d 138, 173 (2d Cir. 2008).

 2   Zhu’s sole argument is that he demonstrated changed

 3   conditions in China based on letters from his wife and

 4   village committee stating that the Chinese government seeks

 5   to punish him for proselytizing.    However, in view of the

 6   agency’s underlying adverse credibility determination, the

 7   BIA reasonably rejected Zhu’s assertion of changed

 8   conditions because that assertion was supported solely by

 9   evidence that depended upon Zhu’s veracity: an

10   unauthenticated and unsigned committee letter and an unsworn

11   letter purportedly from his wife.     See Qin Wen Zheng v.

12   Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007).

13       Accordingly, the BIA did not abuse its discretion in

14   denying Zhu’s motion to reconsider.     See 8 U.S.C.

15   § 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1); see also Jian Hui

16   Shao, 546 F.3d at 173.

17       For the foregoing reasons, the petition for review is

18   DENIED.

19                              FOR THE COURT:
20                              Catherine O’Hagan Wolfe, Clerk
21
22




                                  3